Case 5:19-cv-00406-LCB Document 1 Filed 03/07/19 Page 1 of 4            FILED
                                                               2019 Mar-08 PM 02:45
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 5:19-cv-00406-LCB Document 1 Filed 03/07/19 Page 2 of 4
Case 5:19-cv-00406-LCB Document 1 Filed 03/07/19 Page 3 of 4
Case 5:19-cv-00406-LCB Document 1 Filed 03/07/19 Page 4 of 4
